NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application 16/808,511, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and all are rejected in this rejection. Claim 1 is the sole independent claim.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 USC § 112(b):
The term “annoying behavior” in claim 1 is indefinite as the metes and bounds of the claim element are not readily ascertainable. The dependent claims suffer the same deficiency and are rejected. As it stands, any annoying behavior may be considered annoying by someone, so it is not given any patentable weight for purposes of this action’s rejection.
The term “typical motion” in claims 5-8 is a relative term which renders the claim indefinite. The term “typical motion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “point close to a nearest restroom” in claim 4 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 USC § 102(a)(2)  as being anticipated by Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 2019. 

As to Claim 1, Hennes teaches: A vehicle management system comprising: 
an imaging device provided in a shared vehicle and configured to capture a plurality of passengers on the vehicle (Hennes: par. 0036, a camera detects specific gestures of passengers (par. 0022 discloses that multiple passengers may be in the vehicle on-board)); 
(Hennes: par. 0036, a gesture recognition module [26] (i.e. detection unit) will detect specific gestures found in a catalog of gestures); and 
a controller configured to control the vehicle based on a predetermined command, which is a command registered in advance as a command corresponding to the predetermined motion, when the predetermined motion is detected (Hennes: par. 0044, the vehicle system controller [21] recognizes the command and processes the command). 

As to Claim 3, Hennes teaches the limitations of claim 1.
Hennes further teaches: wherein the predetermined command is a command for changing a drop-off point of the user (Hennes: par. 0044, a changed drop off point may be indicated).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 USC § 103 as being unpatentable over Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 2019 in view of Boyer, United States Patent Application Publication 2020/0005799 published on January 2, 2020.

As to Claim 2, Hennes teaches the limitations of claim 1.
Hennes may not explicitly teach: wherein the predetermined command is a command for causing the vehicle to give a warning to the passenger doing an annoying behavior.
Boyer teaches in general concepts related to allowing a passenger to hear a broadcast audio signal in a transport vehicle (Boyer: Abstract). Specifically, Boyer teaches that a command to broadcast a message is detected (Boyer: par. 0012). The message is then broadcast through the wireless network directly to the personal listening device of the receiving passenger (Boyer: par. 0016).
It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Hennes device by including computer instructions to allow for the giving of a message per a command from a user as taught and suggested by Boyer. Such a person would have been motivated to do so in a safe manner while the vehicle is moving for safety reasons.
B.
Claim 4 is rejected under 35 USC § 103  as being unpatentable by Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 

As to Claim 4, Hennes teaches the limitations of claim 3.
Hennes may not explicitly teach: wherein the predetermined command is a command for changing the drop-off point to a point close to a nearest restroom.  
Quint teaches in general concepts related to a navigation system to allow setting the route and occurrences of an interest category (Quint: Abstract). Specifically, Quint teaches that a a waypoint for a navigation route including a restroom may be added (Quint: par. 0064)
It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Hennes device by including computer instructions to allow for the addition of a restroom as a changed drop-off point (waypoint) taught and suggested by Quint. Such a person would have been motivated to do so to allow for a dynamic user experience during the travel.

C.
Claims 5 and 7 are rejected under 35 USC § 103  as being unpatentable by Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 2019 in view of Vardaro et al. (“Vardaro”), United States Patent Application Publication 2019/0391581 published on December 26, 2019.

As to Claim 5, Hennes teaches the limitations of claim 1.

the controller controls the vehicle based on a response motion performed by the passenger in response to the inquiry from the controller.  
Vardaro teaches in general concepts related to operating an autonomous vehicle (Vardaro: Abstract). Specifically, Vardaro teaches that a passengers may be monitored in the vehicle for any distress (Vardaro: par. 0051, biometric sensors may monitor the states of a passenger in transit and whether there is a health condition (i.e. trouble)). If there is such a detected problem, the passenger is asked if they are okay and asked to respond within a period of time (Vardaro: Fig. 4, par. 0103, the passenger is asked to indicate if they are well). The response may be received by an audible or a gesture response (Vardaro: par. 0138).

    PNG
    media_image1.png
    664
    477
    media_image1.png
    Greyscale

It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Hennes device (Vardaro: par. 0003).

As to Claim 7, it is rejected for similar reasons as claim 5. 

D.
Claim 6 is rejected under 35 USC § 103 as being unpatentable over Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 2019 in view of Boyer, United States Patent Application Publication 2020/0005799 published on January 2, 2020 in further view of Vardaro et al. (“Vardaro”), United States Patent Application Publication 2019/0391581 published on December 26, 2019.

As to Claim 6, Hennes teaches the limitations of claim 2.
Claim 6 is rejected for similar reasons as claim 5.

E.
Claim 8 is rejected under 35 USC § 103 as being unpatentable over Hennes et al. (“Hennes”), United States Patent Application Publication 2019/0144000 published on May 16, 2019 in view of Quint, United States Patent Application Publication 2019/0219417 published on July 18, 2019 in further view of Vardaro et al. (“Vardaro”), United States Patent Application Publication 2019/0391581 published on December 26, 2019.

As to Claim 8, Hennes teaches the limitations of claim 4.
Claim 6 is rejected for similar reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldman-Shenhar et al., US Patent Application Publication 2017/0316533 (Nov. 2, 2017) (describing personal safety features in autonomous vehicles);
Etonye, US Patent Application Publication 2019/0031146 (January 31,2019) (describing vehicle capture sensors for safety purposes).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174